It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed on authority of State of Ohio v. Davis, 90 Ohio St., 100, proposition 3 of the syllabus, and Baxter v. State of Ohio, 91 Ohio St., 167, proposition 3 of the syllabus; and it not being necessary so to do, the court considers in this case no other assignment of error.
And this court proceeding now to render the judgment that the .court of appeals should have rendered, it is ordered and adjudged that the *536judgments of the court of common pleas and the municipal court of Cincinnati be, and the same hereby are, reversed, and this cause is remanded to the said municipal court' for further proceedihgs according to law.

Judgments reversed and cause remanded.

Nichols, C. J., Jones, Matthias, Johnson, Wanamaker, Robinson and Avery, JJ., concur.